             Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 1 of 12




1

2

3

4

5

6                                                                       The Honorable Richard A. Jones
7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE
9    STATE OF WASHINGTON; et al.,                              NO. 2:20-cv-00111-RAJ
10                               Plaintiffs,                   JOINT STATUS REPORT AND
                                                               DISCOVERY PLAN
11            v.
12   UNITED STATES DEPARTMENT OF
     STATE; et al.,
13
                                 Defendants.
14

15          Counsel for the Plaintiff States, the Federal Defendants, and the Intervenor Defendants

16   conferred telephonically on March 19, 2020, pursuant to Federal Rule of Civil Procedure 26(f)

17   and LCR 16, and now together submit this Joint Status Report and Discovery Plan.

18          1.        Statement of the nature and complexity of the case:

19          A full description of the facts is provided in Plaintiffs’ First Amended Complaint (Dkt.

20   # 54) and in the parties’ briefing on Plaintiffs’ Motion for Preliminary Injunction (Dkt. # 55).

21          The parties agree that although the final rules at issue are broad in scope, this case concerns

22   only a discrete aspect of those final rules: namely, the provisions relating to technical data and

23   software directly related to the production of firearms or firearm parts using a 3D-printer or

24   similar equipment (“3-D gun files”). See Dkt. # 94 (Order) at 22. As such, the parties agree that

25   the administrative record for purposes of this case is not the complete administrative record of the

26   final rules in their entirety, but the portion of that record pertaining to 3-D gun files. In addition,



        JOINT STATUS REPORT AND                            1               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                           800 5th Avenue, Suite 2000
        00111-RAJ                                                                 Seattle, WA 98104-3188
                                                                                      (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 2 of 12




1    the Court, at the preliminary injunction stage, determined that it would rely on elements of the
2    record produced in State of Washington, et al. v. U.S. Dep’t of State, et al. (W.D. Wash. No. 2:18-
3    cv-01115-RSL) (“Case No. 18-1115”). As such, in the interests of efficient litigation and judicial
4    economy, the parties have agreed that the record for this litigation will include the partial
5    administrative record for the final rules as that record pertains to 3-D gun files as well as the
6    record produced in Case No. 18-1115.
7                   (A)       Plaintiffs’ position:
8           This case challenges final rules concerning federal export controls promulgated by the
9    U.S. Departments of State and Commerce, insofar as such rules affect federal export controls
10   concerning 3-D gun files. Plaintiffs contend that under the final rules, the export of such items,
11   and particularly their dissemination via the internet, would not be adequately controlled, and that
12   the Federal Defendants promulgated the final rules without following notice-and-comment
13   procedures required by the Administrative         Procedure Act (“APA”); without adequately
14   considering the relevant factors under the Arms Export Control Act (“AECA”); and in an arbitrary
15   and capricious manner.
16          In one sense, this case is relatively narrow in scope, as it concerns only a discrete aspect
17   of sweeping new regulations, and the relevant evidence will consist of the administrative record
18   related to the challenged agency actions. In another sense, however, this case involves complex
19   regulatory issues concerning a matter of great public significance.
20          Plaintiffs believe that the proper scope of the administrative record is a potential issue that
21   may require the Court’s attention. In Case No. 18-1115, the Federal Defendants initially filed a
22   deficient administrative record that the Court ordered them to supplement. No. 2:18-cv-01115-
23   RSL, Dkt. # 175. Ultimately, the Federal Defendants made three supplemental filings consisting
24   of thousands of previously undisclosed documents. See No. 2:18-cv-01115-RSL, Dkt. # 186
25   (Plaintiffs’ MSJ Reply) at 1–3 and sources cited therein). In this case, the Federal Defendants
26   have acknowledged that the administrative record may be inclusive of, but not necessarily


        JOINT STATUS REPORT AND                           2                ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                           800 5th Avenue, Suite 2000
        00111-RAJ                                                                 Seattle, WA 98104-3188
                                                                                      (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 3 of 12




1    coextensive with, the supplemented record in the prior case. See Verbatim Report of Proceedings:
2    Motion for Preliminary Injunction Hearing (Feb. 28, 2020) at 43:14–23; Dkt. # 84 (Fed. Defs’
3    Opp. to Mot. for PI) at 27 n.22. The administrative record to be produced in this case should
4    reflect the principle that the “whole” record “includes whatever documents and materials the
5    agency in fact considered, directly or indirectly, when making its decision.” No. 2:18-cv-01115-
6    RSL, Dkt. # 175 (citing Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989)).
7                   (B)      Federal Defendants’ position:
8           This case challenges a small portion of the final rules concerning federal export controls
9    promulgated by the U.S. Departments of State and Commerce as those rules affect federal export
10   controls concerning 3-D gun files. Defendants contend that Plaintiffs’ challenge is based on a
11   misinterpretation of the operation of the International Traffic in Arms Regulation (“ITAR”) and
12   the Export Administration Regulations (“EAR”), and that, as correctly understood, the challenged
13   regulations will be equivalently effective to the prior regulations in governing exports of 3-D gun
14   files. Further, Defendants contend that the Court is without jurisdiction to hear Plaintiffs’ claims.
15   Defendants also deny each of Plaintiffs’ specific allegations.
16          Although Plaintiffs contend that this litigation involves a matter of “great public
17   significance,” the opposite is true as long as the scope of this litigation remains limited to 3-D
18   gun files. Both parties contend that their legal interpretations will result in the regulation of
19   exports of 3-D gun files. The purported “significance” of this litigation is further diminished by
20   the fact that neither the Plaintiff States nor the United States have enacted any laws that regulate
21   the domestic creation, distribution, or sale of 3-D gun files. As far as Defendants are aware,
22   regardless of the outcome of this litigation, any United States person will be permitted to create,
23   distribute, or sell 3-D gun files to any other United States person within the United States.
24          However, should the scope of the litigation be expanded to include the entirety of the final
25   rules, that would encompass a matter of great public significance.       As explained in detail in
26   Defendants’ briefing on Plaintiffs’ motion for preliminary injunction, see ECF No. 84, the entry


        JOINT STATUS REPORT AND                           3               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                          800 5th Avenue, Suite 2000
        00111-RAJ                                                                Seattle, WA 98104-3188
                                                                                     (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 4 of 12




1    of broad relief with regard to the entirety of the final rules would cause significant damage to
2    national security and to the economic well-being and livelihood of those involved with a major
3    American manufacturing and service industry.
4           In light of the strong presumption of regularity that attaches to the agency’s designation
5    of an administrative record, see generally N.W. Env’tl Advocates v. U.S. Fish & Wildlife Svc.,
6    Case No. 3:18-CV-01420-AC, 2019 WL 6977406 (D. Or. Dec. 20, 2019), Defendants disagree
7    that the scope of the record should be a matter of dispute. Defendants specifically disagree that
8    the procedural history of past litigation—where the parties have agreed that the record of that past
9    litigation will be included in this litigation—has any relevance to whether the agency’s
10   designation of a record in this case is subject to challenge, and in any case, disagree with
11   Plaintiffs’ characterization of the procedural history of Case No. 18-1115.
12                  (C)      Intervenor Defendants’ position:
13          The parties agree that this case is limited to one discrete aspect of the final rules at issue.
14   Specifically, Plaintiffs challenge those rules only insofar as they affect federal export controls
15   concerning 3-D gun files. Accordingly, to the extent the court agrees with Plaintiffs on the merits,
16   any remedy must be narrowly tailored to the rules’ treatment of 3-D gun files. All parties
17   ultimately agreed with this position at the preliminary injunction stage, and the Court’s
18   preliminary injunction reflects that position. No party disputes that the final rules are otherwise
19   valid and should continue to operate as written.
20          2.       Proposed deadline for joining additional parties:
21          The parties agree that no additional parties are anticipated.
22          3.       Magistrate:
23          The parties do not consent to assignment to a full-time U.S. Magistrate Judge.
24

25

26



        JOINT STATUS REPORT AND                           4                 ATTORNEY GENERAL OF WASHINGTON
                                                                                 Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                            800 5th Avenue, Suite 2000
        00111-RAJ                                                                  Seattle, WA 98104-3188
                                                                                       (206) 474-7744
              Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 5 of 12




1             4.      Discovery plan:
2                    (A)      Initial disclosures:
3             The parties agree that this case is exempt from the requirements of Rule 26(a) because it
4    is an action for review on an administrative record. Fed. R. Civ. P. 26(a)(1)(B)(i).
5                    (B)      Subjects, timing, and potential phasing of discovery:
6             The parties agree that the evidence in this case will consist primarily of the administrative
7    record related to the challenged agency actions. As noted above, the parties have agreed that the
8    administrative record will be produced by July 24, 2020, subject to an extension for good cause
9    shown.
10                   (C)      Electronically stored information:
11            The parties do not anticipate any issues related to electronically stored information at this
12   time.
13                   (D)      Privilege issues:
14            In the unlikely event that extra-record discovery (as distinct from any supplementation of
15   the record) is needed, the parties will confer regarding procedures for handling the inadvertent
16   disclosure of privileged information. The parties do not anticipate any unique or extensive claims
17   at this time.
18                   (E)      Proposed limitations on discovery:
19            The parties agree that the presumptive discovery limits under the Federal Rules of Civil
20   Procedure should not be altered at this time.
21                   (F)      The need for any discovery related orders:
22            The parties agree that there is no need for any discovery related orders at this time.
23

24

25

26



        JOINT STATUS REPORT AND                            5               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                           800 5th Avenue, Suite 2000
        00111-RAJ                                                                 Seattle, WA 98104-3188
                                                                                      (206) 474-7744
              Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 6 of 12




1             5.      The parties’ views, proposals, and agreements on all items set forth in Local
                      Civil Rule 26(f)(1):
2
                     (A)      Prompt case resolution:
3
              The parties have reached an agreed suggestion for the prompt and efficient resolution of
4
     this case via motions practice, and propose the following schedule:
5
              First, the Federal Defendants will file the administrative record for this action. In light of
6
     disruption caused by the current COVID-19 crisis, the Federal Defendants are uncertain as to the
7
     precise date by which they can produce and file the administrative record, and are currently
8
     working to provide an estimate. For present purposes, the parties have agreed that the
9
     administrative record will be produced by July 24, 2020, subject to an extension for good cause
10
     shown.
11
              Second, the parties will file cross-dispositive motions, with the first motion to be filed 60
12
     days after production of the administrative record. In the event of any motion to supplement
13
     and/or correct the administrative record, this 60-day deadline will be vacated and reset to run from
14
     the production of any supplement or correction to the administrative record, or the date of
15
     resolution of such motion, whichever is later. Plaintiffs and Defendants have not yet determined
16
     which of them will file the first motion, which may depend on review of the record and/or other
17
     future contingencies. However, the parties have agreed to the following briefing schedule:
18
              •       The first cross-dispositive motion will be filed 60 days after production of the
19
     administrative record.
20
              •       The second cross-dispositive motion, combined with the response to the first
21
     cross-dispositive motion, will be filed 28 days after the first cross-dispositive motion.
22
              •       The response to the second cross-dispositive motion, combined with the reply in
23
     support of the first cross-dispositive motion, will be filed 28 days after the second cross-
24
     dispositive motion.
25

26



        JOINT STATUS REPORT AND                            6                ATTORNEY GENERAL OF WASHINGTON
                                                                                 Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                            800 5th Avenue, Suite 2000
        00111-RAJ                                                                  Seattle, WA 98104-3188
                                                                                       (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 7 of 12




1            •        The reply in support of the second cross-dispositive motion will be filed 21 days
2    after the first party’s response/reply.
3            If the Intervenor Defendants participate in these cross-dispositive motions, they will file
4    their briefs on the same schedule as the Federal Defendants.
5                    (B)      Alternative dispute resolution:
6                            (1)      Plaintiffs’ position:
7            Plaintiffs believe that the parties essentially share the same goal: ensuring that the export
8    of 3-D gun files, and particularly the dissemination of such items via the internet, is adequately
9    controlled. Plaintiffs remain optimistic that the parties could reach a negotiated resolution of this
10   matter that is mutually satisfactory and complies with applicable procedural requirements,
11   including notice and comment requirements under the Administrative Procedure Act. Plaintiffs
12   are prepared to engage in mediation or any other appropriate form of alternative dispute resolution
13   at any time.
14                           (2)      Federal Defendants’ position:
15           Defendants do not believe that mediation, other forms of alternative dispute resolution, or
16   any other approach to a negotiated resolution of this matter will be productive at this time, but
17   will continue to evaluate this possibility on an ongoing basis.
18                           (3)      Intervenor Defendants’ position:
19           Intervenors defer to the other parties on the possibility of alternative dispute resolution.
20   Intervenors would be willing to participate in such efforts to facilitate an outcome that addresses
21   the parties’ concerns with respect to 3-D gun files while ensuring that the rest of the rules continue
22   in effect as written.
23                   (C)      Related cases:
24           The parties agree that Case No. 18-cv-1115 is a related case within the meaning of Local
25   Civil Rule 3(g)(4). See Dkt. # 42 (Notice of Related Case). Appeals are pending in the Ninth
26   Circuit, Nos. 20-35030 and 20-35064.


        JOINT STATUS REPORT AND                           7                ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                           800 5th Avenue, Suite 2000
        00111-RAJ                                                                 Seattle, WA 98104-3188
                                                                                      (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 8 of 12




1                   (D)      Phasing of motions:
2           Please see item 5(A) above.
3                   (E)      Preservation of discoverable information:
4           The parties are aware of their duty to take reasonable and proportional steps to preserve
5    potentially relevant information relating to the claims and defenses in this case. See Fed. R. Civ.
6    P. 26(b)(1). During the March 19, 2020 telephonic conference, counsel for the Federal Defendants
7    stated that there were no known issues related to the preservation of discoverable information or
8    the scope of the preservation obligation, assuming the administrative record is limited as
9    described in Item 1 above. (As to the record on the final rules in their entirety, counsel stated that
10   it was unknown at this time whether there are any preservation issues related to documents dating
11   from the beginning of the Export Control Reform Initiative in 2010.)
12                  (F)      Model Protocol for Discovery of ESI:
13          As noted above, the parties agree that the evidence in this case will consist primarily of
14   the administrative record, and the Federal Defendants are aware of their duty to take reasonable
15   and proportional steps to preserve potentially relevant information related to the claims and
16   defenses in this case, and are taking appropriate preservation steps to ensure that they are able to
17   comply should the Court determine that Plaintiffs are entitled to discovery from them. In the
18   unlikely event that extra-record discovery (as distinct from any supplementation of the record) is
19   needed, the parties will confer regarding the protocol for ESI discovery at that time.
20                  (G)      Alternatives to Model Protocol:
21          None at this time; please see item 5(F) above.
22          6.       The date by which discovery can be completed:
23          As noted above, the parties have agreed that the administrative record will be produced
24   by July 24, 2020, subject to an extension for good cause shown. The parties’ respective positions
25   on other matters are set forth below.
26



        JOINT STATUS REPORT AND                           8                ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                           800 5th Avenue, Suite 2000
        00111-RAJ                                                                 Seattle, WA 98104-3188
                                                                                      (206) 474-7744
              Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 9 of 12




1                     (A)     Plaintiffs’ position:
2             As noted above, Plaintiffs believe that the proper scope of the administrative record is a
3    potential issue that may require the Court’s attention. Plaintiffs will need time to review the
4    administrative record and assess its completeness after it is produced. If Plaintiffs believe
5    supplementation is needed at that point, they will confer with the Federal Defendants and, if
6    necessary, file a motion. In the prior related case, the time period between the filing of the initial
7    record and the final supplementation was almost seven months (October 19, 2018 to May 6,
8    2019).
9                     (B)     Federal Defendants’ position:
10            As noted above, Defendants do not believe that the proper scope of the administrative
11   record should be in dispute. Defendants agree that Plaintiffs have correctly described the time
12   period between the filing of the initial record and the final supplementation in Case No. 18-cv-
13   1115, but note that the time period required to resolve any dispute will turn on the specific facts
14   and circumstances involved.
15                    (C)     Intervenor Defendants’ position:
16            Intervenors take no position with respect to the administrative record.
17            7.      Whether the case should be bifurcated:
18            The parties agree the case should not be bifurcated.
19            8.      Whether the parties intend to utilize the Individualized Trial Program set
20                    forth in Local Civil Rule 39.2 or any ADR options set forth in Local Civil
                      Rule 39.1:
21
              The parties agree they do not intend to utilize the Individualized Trial Program and
22
     currently have no plans to utilize ADR options.
23
              9.      Any other suggestions for shortening or simplifying the case:
24
              None.
25

26



        JOINT STATUS REPORT AND                           9                ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                           800 5th Avenue, Suite 2000
        00111-RAJ                                                                 Seattle, WA 98104-3188
                                                                                      (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 10 of 12




1           10.      The date the case will be ready for trial:
2           At this time, the parties do not anticipate that any trial would be held, as this case involves
3    legal issues that can be resolved via the motions practice described above. Should any party come
4    to believe that a trial will be needed, that party will promptly advise the Court.
5           11.      Jury or non-jury:
6           This will be a non-jury case.
7           12.      Number of trial days required:
8           See item 10 above.
9           13.      The names, addresses, and telephone numbers of all trial counsel:
10                  (A)      Plaintiffs:
11
            Kristin Beneski
12          Jeffrey Rupert
            Brendan Selby
13          Attorney General of Washington
            Complex Litigation Division
14          800 Fifth Avenue, Suite 2000
            Seattle, WA 98104-3188
15
            (206) 474-7744
16                  (B)      Federal Defendants:
17
            Eric J. Soskin
18          U.S. Department of Justice
            Civil Division, Federal Programs Branch
19          1100 L Street NW
            Washington, D.C. 20530
20
            (202) 353-0533
21                  (C)      Intervenor Defendants:
22
            Pratik A. Shah
23          James E. Tysse
            Rachel Bayefsky
24          Akin Gump Strauss Hauer & Feld LLP
25          2001 K Street, N.W.
            Washington, D.C. 20006
26          (202) 887-4288



        JOINT STATUS REPORT AND                           10              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                          800 5th Avenue, Suite 2000
        00111-RAJ                                                                Seattle, WA 98104-3188
                                                                                     (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 11 of 12




1
            Ross Siler
2           Davis Wright Tremaine LLP
3           920 Fifth Avenue, Suite 3300
            Seattle, WA 98104-1610
4           (206) 757-7120

5           14.      The dates on which trial counsel may have complications to be considered in
                     setting a trial date:
6
            None; see item 10 above.
7
            15.      Corporate disclosure statement:
8
            The Intervenor Defendants filed their corporate disclosure statements pursuant to Federal
9
     Rule of Civil Procedure 7.1 and LCR 7.1 in connection with their intervention motion on February
10
     11, 2020.
11
            16.      Service on defendants:
12
            All defendants requiring service of process have been served. Plaintiffs caused copies of
13
     the complaint and signed summonses to be delivered to the U.S. Attorney’s Office for this district
14
     on March 24, 2020.
15
            DATED this 21st day of April, 2020.
16                                                   ROBERT W. FERGUSON
17                                                   Attorney General of Washington

18                                                   s/ Kristin Beneski
                                                     KRISTIN BENESKI, WSBA #45478
19                                                   Assistant Attorney General
                                                     JEFFREY RUPERT, WSBA #45037
20                                                   Division Chief
21                                                   BRENDAN SELBY, WSBA #55325
                                                     Assistant Attorney General
22                                                   (206) 474-7744
                                                     kristin.beneski@atg.wa.gov
23                                                   jeffrey.rupert@atg.wa.gov
                                                     brendan.selby@atg.wa.gov
24                                                   Attorneys for Plaintiff State of Washington
25

26



        JOINT STATUS REPORT AND                         11              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
        DISCOVERY PLAN -- NO. 2:20-CV-                                        800 5th Avenue, Suite 2000
        00111-RAJ                                                              Seattle, WA 98104-3188
                                                                                   (206) 474-7744
        Case 2:20-cv-00111-RAJ Document 97 Filed 04/21/20 Page 12 of 12




1                                      JOSEPH H. HUNT
                                       Assistant Attorney General
2
                                       ANTHONY J. COPPOLINO
3                                      Deputy Director
4                                      MATTHEW J. GLOVER
                                       Counsel
5
                                       _/s/ Eric J. Soskin
6                                      ERIC J. SOSKIN
                                       Senior Trial Counsel
7                                      U.S. Department of Justice
                                       Civil Division, Federal Programs Branch
8                                      1100 L Street NW
                                       Washington, D.C. 20530
9                                      (202) 353-0533 (telephone)
                                       (202) 616-8470 (facsimile)
10                                     eric.soskin@usdoj.gov
                                       Counsel for the Federal Defendants
11

12                                     AKIN GUMP STRAUSS HAUER & FELD
                                       LLP
13
                                       _/s/ Pratik A. Shah
14                                     PRATIK A. SHAH, D.C. Bar No. 497108
                                       Pro hac vice
15                                     2001 K Street, N.W.
                                       Washington, D.C. 20006
16                                     (202) 887-4000
                                       pshah@akingump.com
17
                                       DAVIS WRIGHT TREMAINE LLP
18
                                       _/s/ Ross Siler
19                                     ROSS SILER, WSBA #46486
                                       920 Fifth Avenue, Suite 3300
20                                     Seattle, WA 98104-1610
                                       (206) 757-8120
21                                     ross.siler@dwt.com
22                                     Counsel for Intervenor Defendants
23

24

25

26



     JOINT STATUS REPORT AND             12             ATTORNEY GENERAL OF WASHINGTON
                                                             Complex Litigation Division
     DISCOVERY PLAN -- NO. 2:20-CV-                           800 5th Avenue, Suite 2000
     00111-RAJ                                                 Seattle, WA 98104-3188
                                                                   (206) 474-7744
